For the first time, Palestine is participating in the work of
the General Assembly under the agenda item entitled
“General debate”. That participation is a result of the
resolution adopted by the Assembly on upgrading
Palestine’s representation at the United Nations, which we
consider to be an essential step towards full membership.
I would like, at this time, to express the deep
gratitude of the Palestinian people to all Member States
that supported this important resolution by an
overwhelming majority. They have thus reflected the will
of the States and peoples of the world for the need to
realize justice for the Palestinian people in order to regain
their international status and their seat at the United
Nations.
I would like to extend to you, Mr. President, our
sincere congratulations on your assumption of the
presidency of the General Assembly at the fifty-third
session. I wish you complete success in your important
and noble task during these crucial times in our
contemporary world and in our international Organization.
I also extend our gratitude and appreciation to
Mr. Hennadiy Udovenko for guiding and presiding
effectively over the fifty-second session. I would like in
particular to praise his leadership during the resumed
tenth emergency special session of the General Assembly
on illegal Israeli actions in occupied East Jerusalem and
the rest of the occupied Palestinian territories.
It gives me great pleasure to commend the
Secretary-General of the United Nations, our friend
Mr. Kofi Annan, for his distinguished and wise
leadership, and I congratulate him for the many successes
he has achieved in several fields. We had the honour,
Mr. Secretary-General, of welcoming you a few months
ago in our country, Palestine, where you observed and
witnessed first-hand the tragedy of the Palestinian people
and the suffering they endure as a result of the continuing
Israeli occupation of our homeland, Palestine. It is my
hope that we will have the opportunity to welcome you in
the future under better circumstances: on the day when
the occupation has been terminated and Palestine has been
restored its freedom.
As we approach the end of the twentieth century, our
world is witnessing — and all of mankind is
experiencing — great changes and important events, from
globalization and the problems of the international
financial market to the technological revolution, satellite
communications and the information age. All of the rapid
changes that have rocked our contemporary world require
the necessary enhancement of our collective work within
the framework of the United Nations. This should be
done on the basis of the purposes and principles of the
Charter and for the bolstering of international cooperation
in various arenas and for the acceleration of the North13


South dialogue in order to establish a better world where
peace, justice and prosperity for all mankind prevail.
Many of the difficult and complicated tasks in this
regard have been forced upon us and we must deal with
them effectively. We have before us the task of economic
and social development — particularly that of the countries
of the third world — solving the debt crisis and the
problems of poverty, famine, disease and migration in Asia,
Africa and Latin America. These challenges require the
attainment of international comprehensive measures and
equitable relations that are more rational and more just.
Many global problems — such as terrorism, drugs,
epidemics and organized crime — require strengthening the
rule of international law, as well as the establishment of the
necessary institutions and mechanisms within the
framework of the United Nations.
In this connection, we also welcome the adoption of
the Statute of the International Criminal Court, which is an
important step in the promotion of law and in putting an
end to atrocities and crimes against humanity.
All of these challenges and responsibilities should not
prevent us from recalling that many of the basic tasks of
the international community in our contemporary world
have not yet been accomplished. There are peoples who
still remain under foreign occupation — including our
Palestinian people, who have been and continue to be
exposed to one of the gravest injustices. This great people
did not commit a crime; they did not commit aggression
against anyone nor did they occupy the land of any other
people. However, they were the victims of aggression.
Their land was occupied and they were dispersed and
compelled by military force to a life in diaspora and exile.
There are still 4 million Palestinian refugees living in
camps awaiting the realization of international justice and
the implementation of resolutions of international legitimacy
to accord them justice and put an end to more than half a
century of the tragedy of living in exile as refugees.
It is also necessary to exert more effort to resolve
many of the regional conflicts and problems — including,
of course, those in the Middle East; in the Balkan region,
particularly in Bosnia and Herzegovina; in Afghanistan and
elsewhere. Special efforts and additional resources are
necessary to solve the problems of the African continent in
order to allow that great continent to move forward on the
path of development and progress. These should include
seeking to restore normal conditions in the Democratic
Republic of the Congo and achieving peace and stability in
the Great Lakes region and the Horn of Africa.
It is also important to consider the issue of sanctions
because of its terrible and destructive effects on peoples
and on neighbouring States. Here I refer specifically to
Iraq, Libya and Sudan. While we call for solutions to
these problems and the lifting of sanctions on the basis of
the implementation of Security Council resolutions, we
cannot but express the feeling of many of us concerning
the use of double standards in implementing this
principle. In this regard, I would like to express our
satisfaction with the progress that has been achieved, in
particular with regard to the Libyan Arab Jamahiriya.
Finally, I turn to an extremely important question:
the question of nuclear disarmament, weapons of mass
destruction and non-proliferation. While strongly
supporting the goals of the international community in
this regard, we refer in particular to the immense problem
existing in our region of the possession by Israel of such
weapons, and its refusal to accede to the Treaty on the
Non-Proliferation of Nuclear Weapons and place its
nuclear installations under the supervision of the
International Atomic Energy Agency. The small size of
our region and its nature exacerbate the dangers stemming
from the continuation of this situation. What occurred
recently in South Asia must encourage us all towards
sincere cooperation and a commitment to the application
of one standard with regard to this issue.
In order to accomplish all of these things, we need
a United Nations that is more effective. We support the
efforts exerted by many States and the efforts of the
Secretary-General in this regard. At the same time, we
feel and believe that our goal must go beyond reducing
expenditures, downsizing the Secretariat, streamlining the
General Assembly and expanding the Security Council,
though all of these are important issues. Our goal must go
beyond that to achieve the complete democratization of
this global Organization. In this context, it is necessary to
enhance the role of the General Assembly and also to find
solutions to the veto question in the Security Council,
particularly its frequent and excessive use. Transparency
and clear rules of procedure must prevail in the Council.
At this juncture, I should like to remind the Assembly
that since 1973 our question has been subjected to 21
vetoes in the Security Council by one of the permanent
members of the Council, the most recent of which
occurred in a period of less than two weeks. In short, it
is necessary to secure for all Members of the United
Nations the ability to contribute effectively on the basis
of mutual respect.
14


Last May, the Palestinian people commemorated the
fiftieth anniversary of Al-Nakba, the dispossession and the
suffering of the Palestinian people. Despite all of these
bitter years, the oldest and largest refugee question in our
contemporary world remains unresolved, and our land still
suffers under occupation and colonial settlement. Its natural
resources are subjected to exploitation, and the city of
Al-Quds al-Sharif is still being subjected to Judaization,
land confiscation, the demolition of homes, the confiscation
of identity cards from its inhabitants, the imposition of a
certain demographic composition and artificial
administrative measures. There is also the isolation of the
city of Bethlehem and the conflict occurring in Al-Khalil —
Hebron — and the rest of the Palestinian cities. Eight
million Palestinians are still being deprived of their right to
exercise sovereignty over their land, a right that the rest of
the peoples of the world enjoy.
Despite all of this, despite the long and grave suffering
and pain, and with long and legendary steadfastness, our
Palestinian people have been able to survive and preserve
their national identity. Our people chose the peace option
and accepted the will of the international community in this
regard. Accordingly, we decided with our Arab brothers to
participate in the peace process, which began in Madrid in
1991. Then we took the well-known historical step leading
to the Oslo agreement with Israel, which was signed at the
White House in Washington, D.C., under the auspices of
President Clinton, on 13 September 1993. That development
carried the promise of an historic reconciliation and
coexistence between the two peoples, the prospect of a new
Middle East and the beginning of the establishment of a
comprehensive and permanent peace in the region.
Indeed, all parties realized tangible achievements, and
the Palestinian people were able to start building their
institutions and dealing with the destructive consequences
of the long years of occupation. In particular, they held
general and democratic elections and established the
Palestinian National Authority. Despite all of the difficulties
that confronted the process, the general trend to forward
progress continued, until the peace process was dealt a
severe blow by the assassination of the late Yitzhak Rabin,
my partner in the peace process — the peace of the
brave — by an Israeli extremist. This was followed by
other blows resulting from the bombings and the grave
deterioration of the living conditions of our people and
deliberate acts to destroy the peace.
When the Government of Benjamin Netanyahu took
office in Israel, a new chapter began with its adoption of
general political guidelines that were not consistent with the
existing agreements. The Government publicly tried to
discard the principles of the peace process — Security
Council resolutions 242 (1967), 338 (1973) and 425
(1978) and the principle of land for peace. It ceased
implementation of the existing agreements with the
exception of the redeployment in Al-Khalil, which was
achieved only after intensive American efforts. The Israeli
Government continued to prevaricate and refrained from
honouring the obligations of the transitional period, which
are of great importance to our people, including the safe
passage between the West Bank and the Gaza Strip, the
airport, the seaport; the release of Palestinian prisoners
and detainees in Israeli prisons, and the industrial zones.
Neither the first stage of redeployment, which was
supposed to begin on 7 March 1997, nor the second stage,
which was supposed to begin on 7 September 1997, were
effected. Both of these, along with the third
redeployment — the deadline for which has also been
missed since the middle of this year — should have led
to the withdrawal of the Israeli army from 90 per cent of
our land.
Moreover, this Government’s policies of economic
suffocation, closure and direct oppression of our
people — which costs us about $10 million a day —
constitute an economic catastrophe. The Government has
continued with the intensification of settlements and the
Judaization of Jerusalem, the isolation of Bethlehem and
the old city of Al-Khalil, and the disapproval of the
operation of the Palestinian airport, safe passage,
industrial zones and the seaport, in order to escalate the
suffocation and siege of our people and to destroy the
peace process.
All of these policies and positions adopted by the
Government of Mr. Netanyahu have caused the current
dangerous situation and the complete stalemate in the
peace process on the Palestinian track, as well as on the
Syrian and Lebanese tracks, which have been completely
stalemated. These policies and positions have also
engendered the general tension prevailing in the region
and the danger of descending into complete chaos. The
whole world has expressed grave concern at this and has
called upon the Israeli side to change its policies and
positions and to comply with the bases of the peace
process and implement the existing agreements.
It is high time for the international community, in
adherence with international law and in service to peace,
to effectively and tangibly pressure the Israeli side to
realize the goals of peace, security and stability — not
only in the Middle East but internationally. This means
implementing the agreements that were signed at the White
House under the auspices of President Clinton by the
Russian Federation, the United States of America, the
European Union, Norway, Egypt and Jordan and in the
presence of Japan. It means implementing Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978) and the
principle of land for peace, which were the bases of the
Madrid Peace Conference.
With the hope of halting the deterioration of the
existing situation, the Palestinian side, in cooperation with
many of the concerned parties, has recently sought to
intensify efforts, particularly with the help of the United
States co-sponsor — and especially with the help of
President Clinton, to whom we express our gratitude. These
efforts resulted in the United States initiative, containing all
of the important pending issues, that was submitted to the
parties concerned. As delegates are aware, the Palestinian
side accepted this American initiative despite the fact that
it did not meet our minimum just and legitimate demands.
But the Israeli side still rejects this initiative and continues
in its attempts to undermine it and pre-empt its contents.
President Clinton, thankfully, sent Secretary of State
Albright and Mr. Dennis Ross, who have made great efforts
to move the peace process forward and protect it.
Despite all these efforts, the Israeli Government has
not responded. Hence, we call upon the United States cosponsor to announce its initiative and to publicly and
clearly put the onus on the party that is impeding peace.
We also call upon the United States to continue to work
effectively in a manner consistent with its responsibilities
to the peace process and with its interests and credibility in
the Middle East region, and so as to protect the region from
the dangers emanating from the destruction of the peace
process.
This morning, President Clinton graciously took an
important step to save the peace process and to move it
forward by convening a meeting at the White House
between the Palestinian and Israeli delegations. This was an
important meeting to promote and preserve the peace
process, and we thank President Clinton for that,
particularly as the efforts of the United States will continue
to move the process forward and promote the
implementation of the signed agreements.
In this context we call upon the other parties
concerned, particularly the Russian Federation in its
capacity as one of the two co-sponsors of the peace
process, as well as China and Japan, to activate and
intensify their efforts. We also call upon the European
Union, with its economic and political interests and
capabilities, to move quickly and effectively to salvage
and safeguard the peace process. In this same vein, we
call upon all Member States to support the FrenchEgyptian initiative to convene an international conference
of all States determined to save the peace process from
the dangerous crisis it has reached.
We have not lost hope for the peace process, and we
will continue to honour our obligations in accordance
with the existing agreements. At the same time, we will
not give up on the necessity of Israeli compliance with
those agreements and the need for the Israelis to fulfil
their pending obligations. We will not give up our
inalienable national rights — the inalienable national
rights of the Palestinian people.
At this stage, I wish to extend, on behalf of the
Palestinian people, our deep gratitude to all the donor
countries and to the World Bank for their valuable
contributions aimed at alleviating the suffering of our
people and at assisting them in building and developing
their homeland and at achieving meaningful economic and
social development. I reiterate our gratitude to these
countries and the World Bank, particularly because they
are contributing despite the obstacles and impediments
imposed by Israel in this regard.
It is so difficult to separate the United Nations from
the question of Palestine, for this international
Organization has been dealing with our cause since its
inception. It was the United Nations which partitioned
Palestine, and to this time it has not ceased to deal with
the results of the events that followed, with the repeated
and increasing injustices perpetrated against our people,
for which no remedy has yet been found. While
reaffirming the permanent responsibility of the United
Nations for the question of Palestine, we appeal to all of
you to enhance your solidarity and support for our people
in the coming period, through these critical circumstances,
on the basis of respect for the principles of the United
Nations Charter, international law and international
humanitarian law.
We expect that the Conference of the High
Contracting Parties to the Fourth Geneva Convention of
1949 will be convened before the end of this year on
measures to apply the Convention to the occupied
Palestinian territory, including Al-Quds al-Sharif, in
accordance with the recommendations made repeatedly by
the tenth emergency special session of the General
Assembly of the United Nations.
16


In this context, we also expect Israeli participation in
the work of the fifty-third session of the Assembly to be in
conformity with international law, thus ensuring that Israeli
credentials do not cover those territories determined by the
Security Council and the General Assembly, since 1967, as
occupied Palestinian and Arab territories, including
occupied East Jerusalem. This is a matter on which there is
a consensus by the international community.
From this venue, I would like to call upon all of you,
the source of international legitimacy and peacemaking, the
guardian of freedom, security and stability and the source
for the achievement of justice and prosperity for
humankind, to stand by our people, especially as the fiveyear transitional period provided for in the PalestinianIsraeli agreements will end on 4 May 1999. Our people
demand that we shoulder our responsibilities, and they
await the establishment of their independent State. This
independent Palestinian State must be established as an
embodiment of the right of our people to self-determination.
I assure you that our people will continue to pursue and
protect the peace of the brave in the Middle East. We
appeal to you to continue your support for us, as always in
the decisive moments of the history, the present and the
future of our people. Help us to achieve the national goal
of our people in the establishment of their State.
It is not admissible for Israel to continue dominating
the Palestinian people. Everyone is aware that 100 per cent
peace means 100 per cent security and 100 per cent
freedom. One hundred per cent freedom. I repeat — 100
per cent peace, 100 per cent security and 100 per cent
freedom. One hundred per cent freedom. If the Israeli
Government wants reciprocity, I declare from this podium
my demand of them for mutual compliance with the signed
agreements, especially in the fields of security and the
protection of Palestinians and Israelis against all forms of
violence and terrorism and its sources. I invite the Israeli
Government to engage in common, serious work between
us to address that. There is no alternative to peace. Help us
to achieve it.
In the year 2000, the past and the future will meet in
Palestine, joined by a global vision of hope and peace for
all peoples of the world. On that occasion, the world will
celebrate the second millennium of the birth of Jesus
Christ — peace be upon him — and the beginning of a
new millennium. It is a religious and spiritual occasion of
great importance not only for the Palestinian people and the
region, but also for all the believers in the world, as well as
for the entire international community. The Palestinian
people have actually begun serious preparations to celebrate
this important religious, historic and international
occasion, with the cooperation of many religious, political
and social institutions concerned. We call upon you to
join us in bearing the responsibility of these preparations,
and we invite you to participate directly in the
forthcoming celebrations to start together, God willing, a
new march.
In this regard, we appreciate the addition by the
General Assembly of a new item on its agenda entitled
“Bethlehem 2000”. We also extend our thanks to the
Chairman and members of the Committee on the Exercise
of the Inalienable Rights of the Palestinian People for
their initiative in this regard. I also take this opportunity
to thank its sister Committee, the Special Committee to
Investigate Israeli Practices Affecting the Human Rights
of the Palestinian People.
I look forward to speaking to you once more when
Palestine will have taken its natural place in the
community of nations, as an independent State, and when
peace will have prevailed in the land of peace and in the
entire Middle East.



